—In an action to recover damages for legal malpractice, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Roncallo, J.), dated April 13, 1992, as granted the plaintiff leave to replead, and denied the defendants’ application for the imposition of costs and sanctions.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in denying the defendants’ application for the imposition of costs and sanctions pursuant to 22 NYCRR part 130.
The appellants’ remaining contentions are without merit. Thompson, J. P., Pizzuto, Santucci and Goldstein, JJ., concur.